929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Ervin ALTIZER, Jr., Plaintiff-Appellant,v.C.D. LARSON, Defendant-Appellee.Frank Ervin ALTIZER, Jr., Plaintiff-Appellant,v.C.D. LARSON, Defendant-Appellee.
Nos. 91-6751, 91-6752.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 25, 1991.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-89-23-R)
Frank Ervin Altizer, Jr., appellant pro se.
Richard Francis Gorman, III, Midkiff & Hiner, P.C., Richmond, Va., for appellee.
W.D.Va.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Frank Ervin Altizer, Jr., appeals from an order of the magistrate judge1 denying his motions filed pursuant to Rule 60(b)(1) and (6) of the Federal Rules of Civil Procedure.  Our review of the record discloses that the basis for Altizer's motions was previously reviewed by this Court in Altizer v. Larson, No. 89-7665 (4th Cir.  Nov. 3, 1989) (unpublished).  Our prior ruling therefore constitutes the law of the case in this matter, divesting the magistrate judge of jurisdiction to consider Altizer's motions.    See Fine v. Bellefonte Underwriters Ins. Co., 758 F.2d 50 (2d Cir.1985).  Noting that Altizer's motions cite to no circumstances which would bring this case within the purview of Standard Oil Co. v. United States, 429 U.S. 17 (1976), we affirm the magistrate judge's decision to deny Altizer's motions.  Altizer v. Larson, CA-89-23-R (W.D.Va. Oct. 5 and Nov. 20, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 The parties consented to reference of this case to a United States Magistrate Judge pursuant to 28 U.S.C. Sec. 636(c)(2)